 


116 HR 232 IH: Landlord Accountability Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 232 
IN THE HOUSE OF REPRESENTATIVES 
 
January 3, 2019 
Ms. Velázquez introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Fair Housing Act, to prohibit discrimination based on use of section 8 vouchers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Landlord Accountability Act of 2019.  2.Congressional findingsThe Congress finds that— 
(1)the United States is in the midst of a housing crisis, as the homeownership rate has declined to 64.4 percent, which is lower than it was 20 years ago, while rental demand has increased and pushed vacancy rates down to 7.1 percent;  (2)the median rental asking price is $1,003, up from $708 ten years ago;  
(3)in June 2018, United States housing rents hit an all-time high of $1,405 per month; of the 250 largest U.S. cities 88 percent experienced increases in housing rents over the previous year;  (4)families and individuals that pay more than 30 percent of their income for housing are considered cost-burdened and have difficultly affording other necessities like food, clothing, transportation, and medical care;  
(5)almost half of all renters in the United States, approximately 19.9 million households, are cost-burdened;  (6)9.7 million extremely low-income renters spend more than 30 percent of their income on rent; of those renters, 8 million are considered severely cost-burdened and forced to spend more than half of their income on rent;  
(7)the current rental environment makes rental assistance under the Section 8 Housing Choice Voucher Program of the Department of Housing and Urban Development vital to finding affordable housing for many families;  (8)the Section 8 Program helps approximately 4.5 million low-income families, the elderly, and the disabled afford respectable housing in the private market;  
(9)the Section 8 Housing Choice Voucher Program assists our Nation’s most economically vulnerable families—the average annual income for all voucher-funded recipients is only $14,444;  (10)many of the individuals and families assisted by the Section 8 Program would be at risk of homelessness without the program;  
(11)the Section 8 program caps the rental cost for eligible families and individuals at 30 percent of their incomes, which frees up their limited resources to pay for life’s other necessities;  (12)although families and individuals assisted under the program are free to choose any available housing in their community, that has not prevented landlords from discriminating against low-income tenants;  
(13)public housing authorities are experiencing historically low success rates as measured by the percentage of families who are receiving housing vouchers that are actually able to use them in the private market;  (14)given the strong connection between the classes currently protected under the Fair Housing Act, including race, gender, those with disabilities, familial status, and economic status, establishing a ban on income discrimination would further the goals of the Fair Housing Act and better protect these families and individuals;  
(15)for many years, landlords have relied on the Section 8 housing program to provide affordable housing to tenants in low-income areas, but as more urban areas have undergone rapid revitalization, property values have risen dramatically;  (16)as a result of rising property values, there have been serious allegations that landlords are intentionally allowing their federally subsidized units to deteriorate in an effort to drive voucher-users out and convert units to higher, market-rate apartments;  
(17)in addition, landlords are failing to meet the housing quality standards of the Department of Housing and Urban Development and improperly demanding rent in excess of 30 percent of voucher-holders’ incomes; and  (18)therefore, it is necessary to ban discrimination against source of income, discourage intentional acts to disqualify dwelling units from Federal housing programs, and encourage proper maintenance of multifamily housing in order to revive the Section 8 rental assistance program, affirmatively further fair housing policies, and address our national housing affordability crisis.  
3.Prohibition of discrimination on account of use of section 8 vouchers 
(a)In generalSection 804 of the Fair Housing Act (42 U.S.C. 3604) is amended by inserting after paragraph (f) the following new paragraph:  (g)To discriminate in connection with the rental of a dwelling because the tenant or prospective tenant is the holder of a housing voucher..  
(b)DefinitionSection 802 of the Fair Housing Act (42 U.S.C. 3602) is amended by adding at the end the following new paragraph:  (p)Holder of a housing voucher means a holder of a voucher for rental assistance under subsection (o) or (t) of section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f)..  
4.Penalties for intentional acts to disqualify dwelling units from eligibility for Federal housing programs 
(a)ViolationAn owner of a dwelling unit that is available for rental may not take any action, or fail to take any action, with the intent to make the dwelling unit insufficiently decent, safe, sanitary, or inhabitable, or cause such other physical condition, so that the dwelling does not qualify for assistance within the jurisdiction of the Department (as such term is defined in section 102(m) of the Department of Housing and Urban Development Reform Act of 1989 (42 U.S.C. 3545(m))).  (b)Civil money penaltiesAny person who is found by the Secretary of Housing and Urban Development, after notice and opportunity for a hearing in accordance with section 554 of title 5, United States Code, to have violated subsection (a) shall be assessed a civil money penalty by the Secretary in the amount of $100,000 for each such action or failure to act.  
(c)Liability to tenantsA tenant who, at the time of a violation under subsection (a), occupies the dwelling unit to which the violation relates may bring a civil action for damages in the following amounts: (1)$50,000 for each action or failure to act in violation of subsection (a).  
(2)Any actual damages and costs to the tenant resulting from the violation, including any costs of finding a replacement dwelling unit.  5.Resources for receiving and resolving complaints regarding multifamily housing projects (a)Increased HUD staffing for complaint call staffing (1)Increased staffingThe Secretary shall, not later than the expiration of the 180-day period beginning on the date of the enactment of this Act, increase the staffing level for the Multifamily Housing Complaint Line established and operated by the Multifamily Housing Clearinghouse of the Department so that it is sufficient and appropriate to handle the volume of calls received without unreasonable waiting periods.  
(2)Authorization of appropriationsFor carrying out paragraph (1), there are authorized to be appropriated to the Secretary such sums as may be necessary for each fiscal year for carrying out paragraph (1).  (b)Multifamily housing complaint resolution program (1)In generalThe Secretary shall carry out a Multifamily Housing Complaint Resolution Program for receiving complaints about multifamily housing projects from voucher users who reside in such projects and local governmental officials, under which the Secretary shall provide for— 
(A)gathering of information regarding each such complaint;  (B)determining whether there is a likelihood that there is any violation of the requirements under the rental assistance voucher program relating to such complaint;  
(C)informing the owner or landlord of the complaint and any violations; and  (D)attempting to resolve the complaint and violations, including through mediation.  
(2)ResolutionThe Secretary may provide for carrying out the activities required under paragraph (1)(D) through regional or field offices of the Department or through such local or private organizations or agencies as the Secretary determines have appropriate capabilities and expertise to carry out such activities.  (3)FundingAmounts made available for administrative fees under section 8(q) of the United States Housing Act of 1937 (42 U.S.C. 1437f(q)) shall be available for carrying out the program under this subsection.  
(4)RegulationsNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Secretary shall issue any regulations necessary to establish the Program required under this subsection.  6.HUD disclosure of landlord complaints (a)Public disclosureThe Secretary shall publicly disclose, on a website of the Department and on a timely basis, information regarding each complaint received under the Program establish pursuant to section 5(b), which shall include for each such complaint— 
(1)the nature of the complaint;  (2)the date on which such complaint was submitted to the Department;  
(3)the disposition, as of the time of such disclosure, of such complaint; and  (4)information identifying the multifamily housing project to which such complaint relates.  
(b)Reports to CongressThe Secretary of Housing and Urban Development shall submit a report annually to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate summarizing the complaints described in subsection (a) that were received by the Department during the preceding year and describing the disposition to such date of such complaints.  7.Tax credit incentive for maintenance of multifamily housing with voucher user tenants (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
45T.Low-income housing maintenance credit 
(a)In generalFor purposes of section 38, in the case of an eligible landlord, the low-income housing maintenance credit determined under this section for the taxable year is an amount equal to the amount of the taxpayer’s low-income housing maintenance expenses for such taxable year.  (b)Limitations (1)Per unit limitationThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall not exceed the product of $2,500 multiplied by the number of low-income housing units owned by the taxpayer.  
(2)Per building limitationThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall not exceed the product of $100,000 multiplied by the number of eligible low-income housing projects owned by the taxpayer.  (3)Per taxpayer limitationThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $500,000.  
(c)Eligible landlordFor purposes of this section, the term eligible landlord means any taxpayer for any taxable year if— (1)such taxpayer owns one or more eligible low-income housing projects during such taxable year, and  
(2)either— (A)each complaint that is filed, under the program under section 5(b) of the Landlord Accountability Act of 2019, during such taxable year with respect to a dwelling unit in an eligible low-income housing project owned by such taxpayer has been determined by the Secretary of Housing and Urban Development to have been remedied not later than the date which is 30 days after the date on which such complaint is so filed, or  
(B)no such complaint has been filed with respect to such a dwelling unit in such a housing project owned by such taxpayer during such taxable year.  (d)Other definitionsFor purposes of this section— 
(1)Low-income housing maintenance expensesThe term low-income housing maintenance expenses means the aggregate amount paid or incurred by the taxpayer during the taxable year for maintenance or improvement of low-income housing units.  (2)Eligible low-income housing projectThe term eligible low-income housing project means, with respect to a taxable year, a housing project— 
(A)that consists of five or more dwelling units at least one of which was occupied during such year by a family who rented the dwelling unit using a voucher for rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)); and  (B)with respect to which the eligible landlord has entered into such binding agreements as the Secretary of Housing and Urban Development shall require to ensure that rents for dwelling units in the project do not, at any time after the taxable year in which a low-income housing maintenance credit under this section is allowable, exceed the applicable fair market rental under section 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)) for the market area in which the project is located.  
(3)Low-income housing unitThe term low-income housing unit means a dwelling unit within an eligible low-income housing project.  (e)Aggregation ruleAll persons treated as a single employer under subsection (a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be treated as one person for purposes of applying this section. The credit determined under subsection (a) (after application of subsection (b)) shall be allocated among such persons in such manner as the Secretary may prescribe.  
(f)TerminationNo credit shall be determined under this section with respect to any taxable year beginning after December 31, 2029..  (b)Credit To be part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph: 
 
(37)in the case of an eligible landlord (as defined in section 45S(c)), the low-income housing maintenance credit determined under section 45S..  (c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45T. Low-income housing maintenance credit..  
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.  8.Public display of tenant’s rights and complaint line (a)Required displayAn owner of a multifamily housing project in which three or more voucher users reside shall display, at all times and in clear and conspicuous location on each floor of such project that contains any dwelling unit, a written notice that includes— 
(1)a statement describing the rights under Federal law afforded to tenants of the project who are voucher users;  (2)the phone number for the Multifamily Housing Complaint Line established and operated by the Multifamily Housing Clearinghouse; and  
(3)the phone number for a regional or local office of the Department which can provide tenants additional information regarding State and local resources for tenants.  (b)Civil money penaltyAny person who is found by the Secretary of Housing and Urban Development, after notice and opportunity for a hearing in accordance with section 554 of title 5, United States Code, to have failed to make a good faith effort to display notice complying with subsection (a) may be assessed a civil money penalty by the Secretary in the amount of $500 for each day of each such failure, except that the Secretary shall waive such penalty in any case in which an owner cures such violation within the 5-day period beginning upon notice by the Secretary of such violation.  
(c)Model notice 
(1)DevelopmentNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, the Secretary shall develop and publish in the Federal Register a model notice that fulfills the requirements under subsection (a)(1).  (2)AvailabilityThe Secretary shall make copies of the notice developed pursuant to paragraph (1) available, upon request, to owners of multifamily housing projects.  
(d)ApplicabilitySubsections (a) and (b) shall apply beginning upon the expiration of the 60-day period that begins on the date that the Secretary publishes notice in the Federal Register pursuant to subsection (c)(1).  (e)RegulationsNot later than the expiration of the 180-day period beginning on the date of the enactment of this Act, the Secretary shall issue regulations to carry out this section.  
9.Grants for tenant harassment prevention programs 
(a)AuthorityThe Secretary may, to the extent amounts are made available for grants under this section, make grants to States, Indian tribes, units of local government, and nonprofit, nongovernmental affordable housing organizations to develop, expand, or assist tenant harassment prevention programs.  (b)Tenant harassment prevention programFor purposes of this section, the term tenant harassment prevention program means any program or activities designed to protect, assist, or educate tenants of residential rental dwelling units regarding harassing or illegal behavior by their landlords intended to force the tenant to vacate the dwelling unit or surrender any of their rights as tenants. Such term includes programs and activities providing legal assistance, counseling, education, intervention, complaint processes.  
(c)Federal shareThe amount of a grant under this section for any tenant harassment prevention program may not exceed 75 percent of the total costs of the program or activities to be carried out, including administrative costs.  (d)ApplicationsThe Secretary shall provide for eligible entities specified in subsection (a) to apply for grants under this section, which applications shall describe the tenant harassment prevention program to be assisted with grant amounts, the activities to be carried out under the program, and the projected costs of such activities;  
(e)SelectionThe Secretary shall select applicants to receive grants based on criteria that the Secretary shall establish.  (f)Authorization of appropriationsThere are authorized to be appropriated $25,000,000 for each of fiscal years 2020 through 2024 for grants under this section.  
10.DefinitionsFor purposes of this Act, the following definitions shall apply: (1)Multifamily housing projectThe term multifamily housing project means a housing project consisting of five or more dwelling units.  
(2)Rental assistance voucherThe term rental assistance voucher means a voucher for rental assistance made available under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).  (3)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.  
(4)Voucher userThe term voucher user means a family who is renting a dwelling unit using a rental assistance voucher.  11.RegulationsThe Secretary may issue any regulations necessary to carry out this Act.  
 
